Citation Nr: 0719162	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a low back disorder



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to September 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a low 
back disorder that is causally or etiologically related to 
her military service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
September 2003, prior to the initial decision on the claim in 
July 2004, as well as in April 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate her claim for service connection.  
Specifically, the September 2003 letter stated that in order 
to establish service connection the evidence must show that 
she had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
she has a current physical or mental disability; and, that 
there is a relationship between her current disability and an 
injury, disease, or event in military service.  Additionally, 
the March 2005 statement of the case (SOC) and the June 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of her application and, 
in so doing, informed her of the evidence that was needed to 
substantiate her claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2003 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on her claim.
The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
September 2003 letter notified the veteran that she must 
provide enough information about her records so that they 
could be requested from the agency or person that has them.  
The September 2003 letter also requested that she complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.  In addition, the 
September 2003 stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.    

Although the notice letter that was provided to the veteran 
did not specifically request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim as per 38 C.F.R. § 3.159(b)(1), the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her claim.  In this 
regard, the RO has informed the appellant in the rating 
decision, SOC, and SSOC of the reasons for the denial of her 
claim and, in so doing, informed her of the evidence that was 
needed to substantiate her claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for a low back 
disorder, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability at issue.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, the Board concludes below that the appellant is not 
entitled to service connection for a low back disorder, and 
thus, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded a VA examination in October 2003.  VA has further 
assisted the veteran throughout the course of this appeal by 
providing her with a SOC and a SSOC, which informed her of 
the laws and regulations relevant to her claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 
Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a low back 
disorder.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of a low back 
disorder.  In a report of medical history dated in August 
1960, the veteran made no mention of a low back injury or 
disability and indicated that she did not use any brace or 
back support.

The first indication of any low back complaints is found in a 
March 2002 VA outpatient treatment record which indicated 
that the veteran complained of mild pain in the low back 
related to lumbar degenerative disc disease.  During the 
October 2003 VA examination, the veteran reported an injury 
to her low back in 1961 in Maryland and indicated current 
pain in the midline of her low back from this injury.  As a 
result of this examination, the diagnosis was chronic low 
back pain.  An October 2003 VA x-ray report reflected a 
normal lumbar spine. 

Although there is a current diagnosis of chronic low back 
pain, there is a decades-long evidentiary gap in this case 
between active service and the earliest complaints of a low 
back pain.  In this regard, the Board notes that this absence 
of evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a low back disorder is itself evidence which tends to show 
that a low back disorder did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing a low back 
disorder during service or within close proximity thereto, 
the medical evidence does not link any current diagnosis of a 
low back disorder to a disease or injury incurred in military 
service.  The only evidence contained in the claims file 
concerning a relationship between a current low back disorder 
and military service is the veteran's own lay assertions.  
During the October 2003 VA examination, she noted a low back 
injury while in service in 1961 - which the Board has 
interepreted as during her actual period of service of May 
1959 to September 1960.  The veteran alleged that she injured 
her back while in service, was forced to wear a back brace 
for the rest of her duty, and that a current low back 
disorder resulted from this injury.  However, as noted above, 
her August 1960 report of medical history shortly before her 
separation from service does not show any complaints of a 
back injury in service.  Moreover, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis, and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).  

In view of all the above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder.  There is no 
medical evidence to suggest that a current back disorder is a 
result from a personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  38 U.S.C.A. § 5107(b); 
see Gilbert, 1 Vet. App. at 54.  Accordingly, the Board 
concludes that service connection for a low back disorder is 
not warranted. 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


